DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of invention I (claims 1-6 and 12-18) in the reply filed on 07 February 2022 is acknowledged.

Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 February 2022.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 includes the term “temperature of the powertrain”.  A vehicle powertrain comprises a plurality of elements (e.g. engine, clutch, transmission, etc.), and may vary based on propulsion type (ICE, hybrid, BEV).  It cannot be ascertained from the claim language how said term is arrived at, since each element in the powertrain may have varying temperatures.
	Claims 2-6 are rejected under identical grounds and rationale for similar terms and/or dependency.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Low (US 2019/0210591).
Regarding claim 12, Low discloses a powertrain for a vehicle (vehicle engine/transmission/clutch control to minimize lap time; Low at 0024, 0025) comprising:
A power source configured to propel the vehicle (engine; low at 0024).
A controller (computing module0037) configured to, during a first lap of a track, operate the source to output a first power threshold while traveling a portion of the track having a predefined correlation of velocity, throttle position, and steering angle (during lap travel, controller uses machine learning to control vehicle acceleration to a predefined level corresponding to steering angle, velocity, and throttle position for stability control; Low at 0025-0028, 0031, 0052, 0053). 
The controller, responsive to entering the portion during a second lap, operate the source to output a second power threshold greater than the first while traveling the portion (controller increases the power output for greater acceleration at a given maneuver point to improve lap time; Low at 0028, 0039, 0041.

Regarding claim 18, Low discloses wherein the entering includes detecting geographic coordinates if a beginning point of the portion (e.g. a commencement point detected via GPS; Low at 0039, 0066).

Claim Objections
5.	Claims 13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Subsequently, claims 14 and 15 are objected due to dependency on their respective claims.

Prior Art
6.	None of the prior art cited could anticipate, or be combined to render obvious the claimed invention of claims 1-6 as best understood.  Upon resolution of the above cited issues, said claims will be in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        24 May 2022